[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
This cause is an accelerated appeal from a decision of the Fairfield Municipal Court overruling appellant's Rule 29(A) motion and convicting appellant of disorderly conduct pursuant to Fairfield Municipal Ordinances 509.03(B)(1).1 Police officers were dispatched to assist in crowd control after a fight at a bar in Fairfield. Appellant and another person were told to move along. Although they started to walk away, appellant turned around and began walking back towards the officer. Appellant was told to stop two or three times, but continued walking toward the officer, even though the officer's canine partner was becoming aggressive and barking at appellant.
Appellant yelled, "Fuck you and your dog," at the officer and continued to advance toward the officer, even when the officer displayed his mace and again told appellant to stop. When appellant advanced to a point where he was in danger of being bitten by the police canine, the officer maced him, and he was arrested.
In two assignments of error, appellant argues that the trial court erred in denying his Rule 29(A) motion and that the conviction was against the manifest weight of the evidence.  As support for both assignments of error, appellant contends that the obscenities he yelled at the police officer do not rise to the level required for a conviction for disorderly conduct.
Appellant's assignments of error are both overruled on the grounds that his profane language was specifically and intentionally directed at the police officer, Hamilton v. Johnson (Dec. 3, 1999), Butler App. No. CA99-02-025, unreported, and this language, coupled with the conduct of advancing toward the officer after repeatedly being told to stop was sufficient to establish the elements of disorderly conduct.  State v.Wood (1996), 112 Ohio App. 3d 621; State v. Conley (Dec. 10, 1999), Portage App. No. 98-P-0104, unreported.
The judgment of the trial court is hereby affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and shall not be published in any form.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed according to App.R. 24.
  __________________________________ William W. Young, Presiding Judge
Anthony Valen, Judge, James E. Walsh, Judge.
1 Fairfield Municipal Ordinances 509.03(B)(1) is identical to R.C.2917.11.